Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1-12, drawn to a method of treatment of cancer in a patient in need thereof, comprising administering to said patient a therapeutically effective amount of an isolated peptide comprising the amino acid sequence denoted by SEQ ID NO. 1 a functional derivative thereof or a pharmaceutically acceptable salt of said isolated peptide in combination with an anti-cancer agent, wherein said isolated peptide reduces the standard of care administered dose of said anti-cancer agent; classified, for example, A61K 38/10.

Group II, claims 13-14, drawn to a therapeutic kit comprising: (a) an anti-cancer agent; and (b) an isolated peptide comprising the amino acid sequence denoted by SEQ ID NO. 1 or a functional derivative thereof or a pharmaceutically acceptable salt of said isolated peptide; classified, for example, A61K 38/10.

Group III, claims 15-20, drawn to a method for predicting the response of a cancer patient to treatment with an isolated peptide comprising the amino acid sequence denoted by SEQ ID NO. 1 or a functional derivative thereof or a pharmaceutically acceptable salt of said isolated peptide, said method comprising the steps of: (a) determining the expression level of at least one endoplasmic reticulum (ER) stress marker in at least one biological sample of said patient to obtain an expression value, wherein at least one of said biological samples is obtained after the initiation of said treatment; (b) determining if the expression value of said at least one ER stress marker obtained in step (a) is higher or lower with respect to a predetermined standard expression value of said at least one ER stress marker; wherein an expression value of said at least one ER stress marker obtained in (a) higher than an expression value of said at least one ER stress marker in a predetermined standard indicates that said patient is a responder to said treatment; classified, for example, A61K 39/39558.

4.	The inventions are distinct, each from the other because of the following reasons:
Inventions of Group II and Groups I, III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the peptide of the Group II can be used to generate an antibody that binds to the peptide.
Inventions, Groups I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that they have different objectives, method steps, and criteria for success. In particular Group I is drawn to a method of treatment of cancer in a patient in need thereof, while Group III is drawn to a method for predicting the response of a cancer patient to treatment with an isolated peptide comprising the amino acid sequence denoted by SEQ ID NO. 1. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

7.	This application contains claims generic to the following disclosed patentably distinct species of the inventions of Groups I and III: 

Group I:
This application contains claims directed to the following patentably distinct species of anti-cancer agent. Applicant is required to select one species of anti-cancer agent from a chemotherapeutic agent, a tyrosine kinase inhibitor, an immunotherapy agent, a hormone agent, a biological agent, a differentiation factor, an anti-angiogenic factor, an anti-autophagy agent, an immune-stimulatory agent, Taxol, doxorubicin, or anti-PDL1 antibody. 
This application contains claims directed to the following patentably distinct species of cancer. Applicant is required to select one species of cancer from pancreatic cancer, ovarian cancer, spindle cell neoplasm of neural origin, spindle cell neoplasm, metastatic colorectal cancer, colon cancer, colorectal cancer, colon adenocarcinoma, rectal cancer, rectal adenocarcinoma, lung cancer, non-small cell lung carcinoma, spinal cord neoplasm, breast cancer, skin cancer, renal cancer, multiple myeloma, thyroid cancer, prostate cancer, adenocarcinoma, head and neck cancer, gastrointestinal cancer, stomach cancer, cancer of the small intestine, hepatic carcinoma, liver cancer or malignancies of the female genital tract.

Group III:
This application contains claims directed to the following patentably distinct species of cancer. Applicant is required to select one species of cancer from pancreatic cancer, ovarian cancer, spindle cell neoplasm of neural origin, spindle cell neoplasm, metastatic colorectal cancer, colon cancer, colorectal cancer, colon adenocarcinoma, rectal cancer, rectal adenocarcinoma, lung cancer, non-small cell lung carcinoma, spinal cord neoplasm, breast cancer, skin cancer, renal cancer, multiple myeloma, thyroid cancer, prostate cancer, adenocarcinoma, head and neck cancer, gastrointestinal cancer, stomach cancer, cancer of the small intestine, hepatic carcinoma, liver cancer or malignancies of the female genital tract.

8.	The species are independent or distinct because each species is a materially and manipulatively distinct process comprising the use of structurally and/or functionally different products. In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Because each member of anti-cancer agent, or cancer is structurally and/or functionally different from the others, the use of each different species of any of the inventions of Groups I and III is a materially and manipulatively different process. In addition, these species are not obvious variants of each other based on the current record. Accordingly, the examination of claims directed to any one species of invention would require a unique search that is not required for examination of any of the other species of invention, because the search of any one member of anti-cancer agent, or cancer will not provide adequate information regarding any other. Moreover, the search necessary to examine claims directed to any one species of invention is not the same, nor is it coextensive with the search necessary to examine claims directed to any other.  Since having to perform more than one search would constitute a serious burden, it is proper to restrict these species of invention and require Applicant to elect only one.  See MPEP § 809.  

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

11.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642